 


109 HR 2725 IH: To direct the Secretary of Defense to make a grant to the National D-Day Museum Foundation for facilities and programs of America’s National World War II Museum.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2725 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Regula (for himself, Mr. Dingell, Mr. Hyde, Mr. Hall, Mr. Lantos, Mr. Weldon of Pennsylvania, Mr. Baker, Mr. McCrery, Mr. Jefferson, Mr. Wicker, Mr. Alexander, Mr. Boustany, Mr. Jindal, and Mr. Melancon) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To direct the Secretary of Defense to make a grant to the National D-Day Museum Foundation for facilities and programs of America’s National World War II Museum. 
 
 
1.Grant to National D-Day Museum Foundation for America’s National World War II Museum 
(a)GrantThe Secretary of Defense shall make a grant in the amount of $50,000,000 to the National D-Day Museum Foundation for use in accordance with subsection (b) for the museum in New Orleans, Louisiana, designated as America’s National World War II Museum by section 8134 of the Department of Defense Appropriations Act, 2005 (Public Law 108–87; 117 Stat. 1103) (referred to in this section as the Museum). 
(b)Use of fundsThe grant under subsection (a) shall be used for the following: 
(1)The planning, design, and construction of a new facility for the Museum, to be known as the United States Pavilion, and its exhibitions, and the planning, design, and construction of a new canopy over the courtyard of the Museum, to be known as the Canopy of Peace. 
(2)The public display of artifacts, photographs, letters, documents, and personal histories dating from 1939 to 1945, including exhibits portraying American sacrifices both on the battlefield and on the home front and the industrial mobilization of the American home front. 
(3)Educational outreach programs for teachers and students. 
(4)Travelling exhibitions on the history and lessons of World War II for United States military facilities. 
(5)Educational programs to foster the expansion of European and Pacific exhibits at the Museum to be included in the Center for the Study of the American Spirit. 
(6)Projects that enable the Museum to function as a liaison between museums, scholars, and members of the general public in the United States and around the world. 
(7)A readily accessible repository of information and materials reflecting the historical, social, and cultural effects of World War II. 
(8)The preservation, interpretation, and public exhibition of memorabilia, models, artifacts of significance (and replicas), and oral histories from the combat experience of members of the United States Armed Forces. 
(9)Other appropriate activities relating to the management and operation of the United States Pavilion, including the sale of concessions, appropriate mementos, and other materials, the proceeds of which would help support the overall operation of the Museum and the United States Pavilion. 
(c)ReportNot later than 60 months after receiving a grant under this section, the Secretary shall submit to Congress a report documenting how the Museum used the grants funds and evaluating the success of the projects and activities funded by the grant. 
(d)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this Act. 
 
